ORDER

PER CURIAM.
Appellant Bernard Kent (“father”) appeals from a judgment of the Circuit Court of St. Louis County terminating his parental rights with regards to A.L.H. (“child”). Father contends there is insufficient evidence that he repeatedly and continuously failed, although physically or financially able, to provide child with adequate support or necessary care and control. Father also contends there is insufficient evidence to find that he is disinterested in the child and that he failed to maintain regular visitation or contact with child. Finally, father claims that his incarceration constituted the grounds for termination of his parental rights. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no *553error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).